388 B.R. 489 (2008)
In re ENRON CREDITORS RECOVERY CORP., et al., Reorganized Debtors.
Enron Creditors Recovery Corp., Appellant,
v.
International Finance Corp., et al., Appellees.
Bankruptcy No. 01-16034 (AJG). Adversary No. 03-93370 (AJG). No. 07 Civ. 6597(AKH).
United States District Court, S.D. New York.
April 16, 2008.
Daniel J. Bussel, David Max Stern, Klee, Tuchin, Bogdanoff & Stern LLP, Los Angeles, CA, for Reorganized Debtors.


*490 ORDER REVERSING AND REMANDING JUDGMENT OF THE BANKRUPTCY COURT

ALVIN K. HELLERSTEIN, District Judge:
Appellants Enron Creditors Recovery Corp. ("Enron") filed an appeal from the final judgment of the Bankruptcy Court for the Southern District of New York. In the lower court's opinion, dated May 18, 2006, Judge Gonzalez granted appellees' Caisse de Depot ("Caisse") and National Australia Bank's ("NAB") motion to dismiss the counts against these defendants, Counts II and III of the Complaint. On April 16, 2008, the parties appeared before me for oral argument of the appeal. For the reasons stated on the record, the judgment of the bankruptcy court is reversed and remanded. The bankruptcy court is instructed to grant appellants leave to amend the Complaint to show 1) the commercial context of the underlying transactions that are part of the lawsuit; 2) why, given the circumstances of those transactions, appellants have no practical ability to effect a recovery under 11 U.S.C. § 550(a)(2), unless a declaration of avoidance against the initial transferee can be made simultaneously, or prior to, with a declaration authorizing a recovery against a subsequent transferee. The Clerk shall mark the case as closed.
SO ORDERED.